
	
		III
		111th CONGRESS
		1st Session
		S. RES. 256
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 9, 2009
			Mr. Levin submitted the
			 following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Recognizing the importance of “National
		  Drug Facts Chat Day” on November 10, 2009.
	
	
		Whereas
			 the National Institute on Drug Abuse created National Drug Facts Chat
			 Day to provide the opportunity for school-aged youth and teachers in
			 classrooms across the United States to ask questions of the Nation’s leading
			 experts in the field of drug abuse and addiction;
		Whereas
			 on October 12, 2007, the first annual Drug Facts Chat Day yielded over 35,000
			 questions from school-aged youth across the United States, providing accurate
			 information on drug abuse and addiction;
		Whereas
			 the National Survey on Drug Use and Health indicated that, in 2007, nearly 8
			 percent of youth in the United States between 12 and 17 years of age met
			 diagnostic criteria for abuse or dependence (addiction) to illegal drugs or
			 alcohol;
		Whereas
			 the Monitoring the Future Study has yielded encouraging news of generally
			 declining past-month illicit drug use rates for school-aged youth, noting a 24
			 percent decline from 2001 to 2008 by students in the 8th, 10th, and 12th grades
			 combined;
		Whereas
			 declines in youth cigarette smoking, now at its lowest rate since the
			 Monitoring the Future Survey began collecting data in 1975, will translate into
			 fewer deaths associated with the myriad medical consequences of smoking;
		Whereas
			 while progress continues to be made, troubling trends still abound, including
			 widespread abuse of prescription drugs among youth in the United States;
		Whereas
			 research shows that as the perceived risks associated with drugs increases, the
			 abuse of such drugs decreases;
		Whereas
			 youth often get information about drugs, drug abuse, and addiction from
			 unreliable and inaccurate sources; and
		Whereas
			 “National Drug Facts Chat Day” is on November 10, 2009: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the importance of “National Drug
			 Facts Chat Day”; and
			(2)urges teachers, schools, and students to
			 participate by submitting questions and using the information provided to
			 increase their understanding of the science of drug abuse and addiction among
			 school-aged youth.
			
